DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses (regarding claims 1 and 14) a vehicle lighting system (Figure 2, element 10) comprising: one or more light sources (Figure 2, element 20); one or more detectors (Figure 2, element 30); a processor (Figure 2, element 51) configured to receive and process signals from the one or more detectors (Figure 2, element 30) to detect motion of objects and people exterior to the vehicle (i.e. detects the surrounding of the vehicle; page 2, paragraph 0026, lines 1-2); and a controller (Figure 2, element 55) configured to receive signals from the processor (Figure 2, element 51) and in response to detection by the processor 
Suzuki et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a vehicle lighting system comprising a spot of reduced horizontal illuminance having a shape that at least partially horizontally surrounds the object or person and that follows the moving object or person along the road surface for increased contrast, and (regarding claim 14) a microLED array that comprises a plurality of LED chips each less than 500 microns in size, a spacing between LED chips being less than 50 microns, the LED chips mounted and electrically connected to CMOS circuitry.
Camras et al. (US Pub. No. 2019/0197883 A1) discloses:
Regarding claim 1, a vehicle lighting system (page 8, paragraph 0106, lines 2-3) comprising a spot of reduced horizontal illuminance (page 8, paragraph 0092, lines 2-3) having a shape that at least partially horizontally surrounds the object or person (page 4, paragraph 0047, lines 1-2) and that follows the moving object or person along the road surface for increased contrast (page 8, paragraph 0092, lines 3-4).
Regarding claim 14, a microLED array comprising a plurality of LED chips each less than 500 microns in size, a spacing between LED chips less than 50 microns (page 7, paragraph 0080, lines 1-9), the LED chips mounted and electrically connected to CMOS circuitry (column 8, paragraph 0098, lines 2-3).

Claims 2-5 and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses an illuminator (Figure 1, element 20) that send out light on the road surface (Figure 1, element 20).  However, Suzuki et al. does not teach (regarding claims 2 and 15) one or more light sources comprising an LED; (regarding claims 3 and 16) one or more light sources comprising an LED array; (regarding claim 4) a LED array capable of emitting visible light of at least one of white, amber, and red colors; and (regarding claims 5 and 17) a LED array comprising a micro LED array.
Camras et al. (US Pub. No. 2019/0197883 A1) discloses:
Regarding claims 2 and 15, one or more light sources comprising an LED (page 7, paragraph 0088, lines 1-2).
Regarding claims 3 and 16, one or more light sources comprising an LED array (page 7, paragraph 0089, lines 1-2).
Regarding claim 4, a LED array capable of emitting visible light of at least one of white, amber, and red colors (page 4, paragraph 0043, lines 4-5).
Regarding claims 5 and 17, a LED array comprising a micro LED array (page 7, paragraph 0090, lines 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light sources/LED array as 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2018/0257548 A1) teaches the salient features of the present invention as explained above except a microLED array comprising LED chips, mounted and electrically connected to CMOS circuitry on a silicon wafer, wherein the LED chips are separated by a dielectric and metal that extends above a semiconductor surface of the LED chip and is filled with a wavelength converter.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a microLED array comprising LED chips, mounted and electrically connected to CMOS circuitry on a silicon wafer, wherein the LED chips are separated by a dielectric and metal that extends above a semiconductor surface of the LED chip and is filled with a wavelength converter as shown by Camras et al. in combination with Suzuki et al.’s invention for the purpose of providing improved pedestrian lighting and safety, and may save on power consumption (Camras, et al., page 6, paragraph 0070, lines 17-18).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
Suzuki et al. (US Pub. No. 2018/0257548 A1) teaches the salient features of the present invention except a microLED array comprising a plurality of LED chips each less than 500 microns in size, a spacing between LED chips less than 50 microns, the LED chips mounted and electrically connected to CMOS circuitry.
Camras et al. (US Pub. No. 2019/0197883 A1) discloses a microLED array comprising a plurality of LED chips each less than 500 microns in size, a spacing between LED chips less than 50 microns (page 7, paragraph 0080, lines 1-9), the LED chips mounted and electrically connected to CMOS circuitry (column 8, paragraph 0098, lines 2-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a microLED array comprising a plurality of LED chips each less than 500 microns in size, a spacing between LED chips less than 50 microns, the LED chips mounted and electrically connected to CMOS circuitry as shown by Camras et al. in combination with Suzuki et al.’s invention for the purpose of providing improved pedestrian lighting and safety, and may save on power consumption (Camras, et al., page 6, paragraph 0070, lines 17-18).
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses (regarding claim 9) the projection is one of oval (Figure 5B, element G), and rectangular (Figure 1, element G).  However, Suzuki et al. does not teach a controller configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface.  
Camras et al. (US Pub. No. 2019/0197883 A1) discloses a controller (page 7, paragraph 0084, line 2) configured to control the one or more light sources to provide a projection at least partially surrounding and following a person moving on the road surface (page 7, paragraph 0084, lines 2-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2018/0257548 A1) does not teach a controller configured to control the one or more light sources to provide a projection on the road surface comprising an arrow that indicates the direction of travel of the moving person.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the one or more light sources to provide a projection on the road surface comprising an arrow that indicates the direction of travel of the moving person as shown by Camras et al. in combination with Suzuki et al.’s invention for the purpose of providing improved pedestrian lighting and safety, and may save on power consumption (Camras, et al., page 6, paragraph 0070, lines 17-18), and for providing lighting for a pedestrian street crossing (Camras et al., page 1, paragraph 0006, lines 14-15).
Claims 11-13 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Camras et al.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Suzuki et al. (US Pub. No. 2018/0257548 A1) discloses:
Regarding claim 12, the projection (i.e. notification image; element G) comprises one or more color (page 3, paragraph 0037, lines 17-20).
Regarding claim 13, the color is one of white, amber, and red (page 3, paragraph 0037, line 20).
Suzuki et al. teaches the salient features of the present invention as explained above except (regarding claim 11) a controller configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign.
Camras et al. (US Pub. No. 2019/0197883 A1) discloses a controller (page 7, paragraph 0084, line 2) configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign (page 3, paragraph 0041, lines 1-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a controller configured to control the one or more light sources to provide a projection on the road surface, visible to another vehicle driver, comprising a traffic sign as shown by Camras et al. in combination with Suzuki et al.’s invention for the purpose of providing improved pedestrian lighting and safety, and may save on power consumption (Camras, et al., 

Response to Arguments
Regarding claims 1-6, 8-13, Applicant’s arguments filed on 01/19/2022 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
The indicated allowability of claims 7 and 14-20 is withdrawn in view of the newly discovered reference to Suzuki et al. (US Pub. No. 2018/0257548 A1) in view of Camras et al. (US Pub. No. 2019/0197883 A1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camras et al. discloses in US Pub. No. 2019/0197882 A1 and US Pub. No. 2019/0197881 A1 devices and methods in which one or more light sources, a detector, a processor and a controller are configured such that light from the one or more light sources improves the ability of a human or automated motor vehicle driver to identify and avoid pedestrians. The one or more light sources may provide spot illumination to moving objects or pedestrians on a road surface, with the spot illumination following the moving object or pedestrians along the portion of the road surface. The one or more light sources may project images on the ground or on other surfaces. The light source 
Tanaka et al. (US Pub. No. 2019/0005727 A1) teaches a display system including a projector that projects a virtual image onto a target space to allow a target person to visibly recognize the virtual image and a controller that controls display of the virtual image. When the projector projects a virtual image corresponding to a caution object, the controller selects at least one reference point from one or more candidate points existing around the caution object and associates the virtual image with the at least one reference point.
You (US Patent No. 10,134,280 B1) shows systems and methods for various light projecting technologies to inform other drivers of nearby vehicles of information which may allow for safer driving. In some embodiments, the projecting technologies may be used to project laser light onto a driving surface when a vehicle indicates a lane change, to show their intended physical location on the driving surface. In some embodiments, a parked vehicle may indicate a door is about to be opened, by projecting a warning and physical space where the door may swing open, onto the driving surface for other drivers to see. In some embodiments, sensors such as cameras, infra-red and/or radar to locate nearby vehicles, predict their position, and indicate where the vehicle will physically be located in a turn, lane change, or passing situation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
02/26/2022